         Case 1:19-cv-01064-EDK Document 10 Filed 07/24/19 Page 1 of 1




             In the United States Court of Federal Claims
                                        BID PROTEST


                                                )
 HARMONIA HOLDINGS GROUP, LLC,                  )
                                                )
                       Plaintiff,               )
                                                )    No. 19-1064C
        v.                                      )    (Filed: July 24, 2019)
                                                )
 THE UNITED STATES OF AMERICA,                  )
                                                )
                       Defendant.               )
                                                )

                                            ORDER

       A status conference shall be held on Thursday, July 25, 2019 at 2:00 PM. Counsel for

each party shall appear via telephone. Counsel will be contacted in advance of the status

conference via email with the AT&T Reservationless Conferencing Service dial-in instructions.


       IT IS SO ORDERED.




                                                    s/ Elaine D. Kaplan
                                                    ELAINE D. KAPLAN
                                                    Judge
